MEMORANDUM **
Terrance Kent Moord appeals pro se the district court’s order denying his request for a hearing date and request for an extension of time to submit a motion for reconsideration of the court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants deprived him of his right to personal hygiene. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a district court’s decision regarding the enlargement of time. See Fed.R.Civ.P. 6(b); Jenkins v. Commonwealth Land Title Ins. Co., 95 F.3d 791, 795 (9th Cir.1996). We affirm.
The district court did not abuse its discretion by denying Moord’s request for a hearing date on a motion the district court never received. Nor did the district court abuse its discretion by denying Moord’s request for an extension of time to file a motion to reconsider where Moord’s supporting declaration revealed he did not intend to challenge the court’s underlying decision to dismiss his action on statute of limitations grounds. See Fed.R.Civ.P. 6(b); Jenkins, 95 F.3d at 795.
*992Moord’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.